Exhibit 10.1
Third Amendment to Amended and Restated Credit Agreement
     This Third Amendment to Amended and Restated Credit Agreement (this “Third
Amendment”) executed effective as of the 2nd of June, 2009 (the “Third Amendment
Effective Date”) is among NGAS Resources, Inc., a corporation formed under the
laws of the Province of British Columbia (“Holdings”), Daugherty Petroleum,
Inc., a corporation formed under the laws of the Commonwealth of Kentucky (the
“Borrower”); KeyBank National Association, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”), and the Lenders signatory hereto.
Recitals
     A. Holdings, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of
May 30, 2008, as amended by that First Amendment dated as of June 30, 2008 and
the Second Amendment dated as of December 31, 2008 (the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.
     B. Holdings and the Borrower have requested, and the Administrative Agent
and the Lenders have agreed to amend certain provisions of the Credit Agreement
subject to compliance with the terms and conditions of this Third Amendment to
permit the sale of certain assets.
     C. The Lenders have redetermined the Borrowing Base in the amount set forth
herein.
     D. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Third Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Third Amendment refer to the Credit
Agreement.
     Section 2. Amendments to Credit Agreement.
     2.1 Amendments to Section 1.01.
     (a) Section 1.01 is hereby amended by deleting the defined terms
“Conforming Borrowing Base,” “Conforming Borrowing Base Usage” and “Initial
Conforming Borrowing Base.”
     (b) Effective concurrently with the Closing, Section 1.01 is hereby amended
by deleting the defined terms “Additional Pipeline Mortgages,” “Closed-Access
Pipeline Properties,” “NGAS Gathering Pipeline Properties,” “NGAS Gathering
Pipeline Property Acquisition Agreements,” “Open-Access Pipeline Properties,”
“Pipeline Mortgages,” “Pipeline Properties” and “Supplemental Pipeline
Mortgage.”
     (c) Section 1.01 is hereby amended by deleting the following defined terms
“Applicable Margin” and “Defaulting Lender” in their entirety and replacing them
with the following:
     “‘Applicable Margin’ means, for any day, with respect to any Type of Loan,
or with respect to Unused Commitment Fees payable under this Agreement, as the
case may be, the applicable rate per annum set forth below under the column
heading “Applicable Margin for Eurodollar Loans,” “Applicable Margin for ABR
Loans,” or “Unused Commitment Fee Rate,” as the case may be, based upon
Borrowing Base Usage in effect on such date:

1



--------------------------------------------------------------------------------



 



                  Applicable Margin   Unused         for Eurodollar   Commitment
  Applicable Margin Borrowing Base Usage   Loans   Fee Rate   for Base Rate
Loans   <40%   2.50%   0.500%   1.50% >40%<75%   2.75%   0.500%   1.75% >75%<90%
  3.00%   0.500%   2.00% >90%<100%   3.50%   0.500%   2.25%

     Each change in the Applicable Margin for Eurodollar Loans, the Applicable
Margin for ABR Loans, and the Unused Commitment Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next change. If an Event of
Default exists, the Applicable Margin and the Unused Commitment Fee Rate shall
be at the rates set forth for Borrowing Base Usage greater than or equal to 90%.
     ‘Defaulting Lender’ shall mean any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement, (c) failed, within five Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of an Insolvency Proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, acquiescence in any such Insolvency
Proceeding or appointment or has a parent company that has become the subject of
an Insolvency Proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it; provided that a Lender shall not become a Defaulting
Lender solely as the result of the acquisition or maintenance of an ownership
interest in such Lender or Person controlling such Lender or the exercise of
control over a Lender or Person controlling such Lender by a Governmental
Authority or an instrumentality thereof.”
     (d) Effective concurrently with the Closing, Section 1.01 is hereby amended
by deleting the following defined terms “Borrowing Base,” “Borrowing Base
Properties,” “Mortgages,” “Oil and Gas Mortgages,” and “Oil and Gas Properties”
in their entirety and replacing them with the following:
     “‘Borrowing Base’ means at any particular time, the Dollar amount
determined in accordance with Section 2.02 on account of (a) Proved Properties
owned by the Borrower or any Restricted Subsidiary that are subject to
Acceptable Liens created pursuant to Oil and Gas Mortgages and other applicable
Security Documents in favor of the Administrative Agent, for the benefit of the
Secured Parties, and that are described in the most recent Engineering Report
delivered to the Administrative Agent and the Lenders pursuant to Section 2.02,
(b) Approved Farmout Properties owned by the Borrower or any Restricted
Subsidiary that are subject to Acceptable Liens created pursuant to Oil and Gas
Mortgages and other applicable Security Documents in favor of the Administrative
Agent, for the benefit of the Secured Parties, and that are described in the
most recent Engineering Report and Farmout/Participation Property Certificate
delivered to the Administrative Agent and the Lenders pursuant to Section 2.02,
and (c) Approved Participation Properties owned by the Borrower or any
Restricted Subsidiary that are subject to Acceptable Liens created pursuant to
Oil and Gas Mortgages and other applicable Security Documents in favor of the
Administrative Agent for the benefit of the Secured Parties and that are
described in the most recent Engineering Report and Farmout/Participation
Property Certificate delivered to the Administrative Agent and the Lenders
pursuant to Section 2.02.

2



--------------------------------------------------------------------------------



 



     ‘Borrowing Base Properties’ means, at any time, all Proved Properties, all
Approved Farmout Properties, and all Approved Participation Properties, in each
case as and to the extent included in the Borrowing Base at such time in
accordance with Section 2.02.
     ‘Mortgages’ means all Oil and Gas Mortgages.
     ‘Oil and Gas Mortgages’ means the collective reference to all Existing Oil
and Gas Mortgages, all New Oil and Gas Mortgages, all Additional Oil and Gas
Mortgages, all Supplemental Oil and Gas Mortgages and all other mortgages, deeds
of trust, and other documents made by the Borrower or any Restricted Subsidiary
in favor of, or for the benefit of, the Administrative Agent, for the benefit of
the Secured Parties, substantially in the form of Exhibit C-1 (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage, deed of trust, assignment of production or other document is to be
recorded) or in such other form as may be reasonably acceptable to the
Administrative Agent, which creates a Lien on any Proved Properties, Farmout
Properties, Participation Properties or other Oil and Gas Properties from time
to time.
     ‘Oil and Gas Properties” means (a) all Hydrocarbon Interests (including all
Proved Properties); (b) all Properties now or hereafter pooled or unitized with
any Hydrocarbon Interests; (c) all Farmout Properties and all Participation
Properties; (d) all operating agreements, assignments and other contracts,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all existing and future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including, without limitation, all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (f) all oil
wells, gas wells, water well, injection wells, platforms, spars or other
offshore facilities, casings, rods, tubing, pumping units and engines, christmas
trees, derricks, separators, gun barrels, flow lines, gas systems (for
gathering, treating and compression), and water systems (for treating, disposal
and injection); (g) all interests held in royalty trusts whether presently
existing or hereafter created; (h) all Hydrocarbons in and under and which may
be produced, saved, processed or attributable to the Hydrocarbon Interests,
including all lands covered thereby, including all Hydrocarbons in pipelines,
gathering lines, tanks and processing plants and all rents, issues, profits,
proceeds, products, revenues and other incomes from or attributable to the
Hydrocarbon Interests; (i) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; (j) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding any drilling rigs, automotive
equipment, rental equipment or other Property that may be located on such
premises for the purpose of drilling a well or for other temporary uses) and
including all oil wells, gas wells, injection wells and other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing together with all additions, substitutions,
replacements, accessions and attachments to any of the foregoing; and (k) all
oil, gas and mineral leasehold, fee and term interests, overriding royalty
interests, mineral interests, royalty interests, net profits interests, net
revenue interests, oil payments, production payments, carried interests, leases,
subleases, farm-outs and all other interests in Hydrocarbons; in each case for
any Property described in clauses (a) through (j) above, whether now owned or
hereafter acquired directly or indirectly.”
     (e) Section 1.01 is hereby amended by adding the following defined terms in
their proper alphabetical order:

3



--------------------------------------------------------------------------------



 



     “‘Borrowing Base Usage’ means, as of any date and for all purposes, the
quotient, expressed as a percentage of (a) the Aggregate Outstanding Credit as
of such date, divided by (b) the Borrowing Base as of such date.”
     (f) Effective concurrently with the Closing, Section 1.01 is hereby amended
by adding the following defined terms in their proper alphabetical order:
     “‘Ancillary Agreements’ has the meaning specified in the Seminole
Agreement.
     ‘Buyer’ means Seminole Gas Company, an Oklahoma corporation.
     ‘Closing’ has the meaning specified in the Seminole Agreement.
     ‘Buyer Note’ has the meaning specified in the Seminole Agreement.
     ‘Buyer Secured Obligations’ has the meaning specified in the Seminole
Agreement.
     ‘NGAS Mortgages’ has the meaning specified in the Seminole Agreement.
     ‘Seller Parent Guaranty’ has the meaning specified in the Seminole
Agreement.
     ‘Seminole Agreement’ means that certain Asset Purchase Agreement by and
among NGAS Gathering, LLC, the Borrower, NGAS Gathering II, LLC and Buyer dated
as of May 11, 2009.
     ‘Seminole Assets’ means all of the Borrower’s and its Subsidiaries pipeline
assets described on Annex II hereto.
     ‘Seminole Mortgages’ has the meaning specified in the Seminole Agreement.
     ‘Seminole Sale’ means the sale of (a) an undivided 50% of the Seminole
Assets, (b) an option to purchase the remaining 50% of the Seminole Assets and
(c) a right of first refusal to purchase the Kay Jay ROFR Assets (as such term
is defined in the Seminole Agreement).
     ‘Seminole Sale Documents’ means (a) the Seminole Agreement, (b) the
Ancillary Agreements and (c) any other bills of sale, assignments, agreements,
instruments, mortgages and other documents executed and delivered in connection
therewith, as amended.”
     2.2 Amendment to Section 2.02(d)(i). Effective concurrently with the
Closing, Section 2.02(d)(i) is hereby amended in its entirety by replacing it
with the following:
     “(i) Each redetermination of the Borrowing Base by the Administrative Agent
and the Lenders pursuant to this Section 2.02 shall be made (A) in the sole
discretion of the Administrative Agent and the Lenders (but in accordance with
the other provisions of this Section 2.02(d)), (B) in accordance with the
Administrative Agent’s and the Lenders’ customary internal standards and
practices for valuing and redetermining the value of Oil and Gas Properties in
connection with reserve-based oil and gas loan transactions, (C) in conjunction
with the most recent Independent Engineering Report or Internal Engineering
Report, as applicable, the most recent Oil and Gas Property Certificate,
Farmout/Participation Property Certificate, or other information received by the
Administrative Agent and the Lenders relating to the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries, (D) based upon the discounted
present value of the estimated net cash flows to be realized from the production
of Hydrocarbons from Proved Reserves attributable to Proved Properties, Farmout
Properties and Participation Properties owned by the Borrower and its Restricted
Subsidiaries, as determined by the Administrative Agent and the Lenders, and/or
(E) such other factors as the Administrative Agent and the Lenders may consider
in their sole discretion. In valuing and redetermining the Borrowing Base, the

4



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders may (but shall not under any circumstances
be required to) also consider other assets, liabilities, cash flows, business,
properties, prospects, and management of the Borrower and its Restricted
Subsidiaries and such other factors as the Administrative Agent and the Lenders
reasonably deem appropriate.”
     2.3 Amendment to Section 2.02(d)(ii). Effective concurrently with the
Closing, Section 2.02(d)(ii) is hereby amended in its entirety by replacing it
with the following:
     “(ii) No Proved Properties, Farmout Properties or Participation Properties
of the Borrower or any of its Restricted Subsidiaries shall be included or
considered for inclusion in the Borrowing Base unless the Administrative Agent
and the Lenders shall have received, at the Borrower’s sole cost and expense,
Oil and Gas Property Title Information and Oil and Gas Property Description
Information, in form and substance satisfactory to the Administrative Agent and
the Lenders, and evidence satisfactory to the Administrative Agent that the
Administrative Agent has an Acceptable Lien in such Oil and Gas Properties
relating thereto for the benefit of the Secured Parties pursuant to the Security
Documents.”
     2.4 Amendment to Section 2.02(e). Section 2.02(e) is hereby amended by
deleting such Section in its entirety.
     2.5 Addition of New Section 2.21. A new Section 2.21 is hereby added as
follows:
               “Section 2.21 Defaulting Lenders. Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
(a) solely for purposes of Sections 2.13(a) and (b), the Aggregate Exposure
Percentage of a Defaulting Lender shall be excluded and the Aggregate Exposure
Percentage of each non-Defaulting Lender shall be the ratio of the Aggregate
Exposure of such non-Defaulting Lender to the sum of the Aggregate Exposures of
all non-Defaulting Lenders;
(b) fees shall cease to accrue on the unused portion of the Commitment of such
Defaulting Lender pursuant to Section 2.04(a) if such Lender is a Defaulting
Lender pursuant to clause (a) or clause (b) of the definition of Defaulting
Lender;
(c) if any L/C Obligation exists at the time a Lender becomes a Defaulting
Lender then:

  (i)   the Borrower shall, within one Business Day following notice by the
Agent, Cash Collateralize the L/C Obligation allocable to such Defaulting Lender
for so long as such L/C Obligation is outstanding; and     (ii)   if the
Borrower Cash Collateralizes any portion of the L/C Obligation allocable to such
Defaulting Lender pursuant to clause (i) immediately above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.03 with respect to the L/C Obligation allocable to such Defaulting
Lender during the period such portion of the L/C Obligation is Cash
Collateralized.

(d) so long as any Lender is a Defaulting Lender, the Administrative Agent shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the L/C Obligation allocable to such Defaulting Lender will be
one-hundred percent (100%) Cash Collateralized by the Borrower in accordance
with clause (c) immediately above; and
(f) in the event that the Administrative Agent and the Borrower each agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such

5



--------------------------------------------------------------------------------



 



Lender’s Aggregate Exposure Percentage of the Total Commitment and on such date
such Lender shall purchase at par such of the Loans and L/C Obligations of the
other Lenders as the Agent shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Aggregate Exposure Percentage.”
     2.6 Amendment to Section 3.01(e)(iv). Section 3.01(e)(iv) is hereby amended
by deleting such Section in its entirety and replacing it with the following:
     “(iv) any Lender is at such time a Defaulting Lender hereunder, unless the
provisions of Section 2.21 are complied with.”
     2.7 Amendment to Section 5.18(b). Effective concurrently with the Closing,
Section 5.18(b) is hereby amended by deleting the last sentence thereof and
replacing it with the following:
     “All wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any of its Restricted Subsidiaries are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by the Borrower or any of its Restricted Subsidiaries, in a manner
consistent with the Borrower’s or such Restricted Subsidiary’s past practices
and prudent industry standards and in compliance with all applicable
Requirements of Law.”
     2.8 Amendment to Section 5.18(f). Effective concurrently with the Closing,
Section 5.18(f) is hereby amended by deleting such Section in its entirety.
     2.9 Amendment to Section 5.19(c). Effective concurrently with the Closing,
Section 5.19(c) is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(c) Intentionally omitted.”
     2.10 Amendment to Section 5.21. Effective concurrently with the Closing,
Section 5.21 is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “Section 5.21 Delivery of Certain Agreements and Documents. The Borrower
has delivered to the Administrative Agent complete and correct executed copies
of each of (a) the NGAS Securities Purchase Documents, including any amendments,
supplements or modifications with respect to any of the foregoing, (b) each
Lease creating Proved Properties that has been requested by the Administrative
Agent, (c)(i) each Farmout Agreement and (ii) each related Farmout Property
Assignment creating Farmout Properties that are owned by the Borrower or any
Restricted Subsidiary that has been requested by the Administrative Agent,
(d)(i) each Participation Agreement and (ii) each Participation Property
Assignment creating Participation Properties that are owned by the Borrower or
any Restricted Subsidiary that has been requested by the Administrative Agent
and (e) each Existing Oil and Gas Mortgage; provided, however, that with respect
to each Participation Agreement and Participation Property Assignment, this
Section 5.21 shall apply only on and after the date which is thirty (30) days
following the Closing Date.”
     2.11 Amendment to Section 6.08. Effective concurrently with the Closing,
Section 6.08 is hereby amended by deleting the “and” at the end of
Section 6.08(h), renumbering the existing Section 6.08(i) as 6.08(j), and adding
a new Section 6.08(i) as follows:
     “(i) the occurrence of any default or event of default by Borrower or any
of its Affiliates under any Seminole Sale Document; and”
     2.12 Amendment to Section 6.10(f). Effective concurrently with the Closing,
Section 6.10(f) is hereby amended by deleting such Section in its entirety.

6



--------------------------------------------------------------------------------



 



     2.13 Amendment to Section 6.11(b)(i). Effective concurrently with the
Closing, Section 6.11(b)(i) is hereby amended by deleting such Section in its
entirety and replacing it with the following:
     “(i) without limiting clause (a) above, with respect to any Proved
Properties, Farmout Properties, Participation Properties, and other Oil and Gas
Properties (or any rights, title or interests therein) acquired by, or otherwise
assigned, transferred or conveyed to, or drilled, developed or operated by, the
Borrower or any of its Restricted Subsidiaries after the Closing Date that are
included or are expressly requested by the Borrower to be included in the
Borrowing Base (collectively, “After-Acquired Oil and Gas Properties”),
(A) copies of (or, in the discretion of the Administrative Agent, access of the
Administrative Agent and its counsel and engineers to) any and all Oil and Gas
Title Information covering or relating to such After-Acquired Oil and Gas
Properties and received or obtained by or provided to the Borrower or any of its
Restricted Subsidiaries in connection with such acquisition, assignment,
transfer, conveyance, drilling, development or operation (it being further
understood and agreed that if the Borrower or any of its Restricted Subsidiaries
is entitled to receive or will receive any title opinions covering or relating
to any such After-Acquired Oil and Gas Properties, the Borrower or such
Restricted Subsidiary shall cause the Administrative Agent and the Secured
Parties to be named as addressees of such title opinions), and (B) without
limiting clause (b)(ii)(A) above, if the Borrower or the Administrative Agent
determines that any such After-Acquired Oil and Gas Properties (1) has an
aggregate value in excess of 10% of the aggregate value of all Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries included in the
Borrowing Base (as determined by the Administrative Agent and the Lenders in
connection with determination of the Initial Borrowing Base or the most recently
redetermined Borrowing Base immediately preceding the date of such acquisition,
assignment, transfer or conveyance, or date of commencement of such drilling (as
applicable)), or (2) is located in a Non-Appalachian State, the Borrower or
relevant Restricted Subsidiary shall provide (or cause to be provided) title
opinions naming the Administrative Agent and the Lenders as addressees thereof
and other Oil and Gas Title Information covering or relating to such
After-Acquired Oil and Gas Properties, in each case as requested by and in form
and substance satisfactory to the Administrative Agent; and”
     2.14 Amendment to Section 6.19(c). Effective concurrently with the Closing,
Section 6.19(c) is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(c) Deliver to the Administrative Agent (i) on or before the date which is
ninety (90) days following the Closing Date (the “Post-Closing Date”) (which
date may be extended, if such extension is requested by the Borrower, for an
additional thirty (30) days by the Administrative Agent in its sole discretion),
all Oil and Gas Property Description Information and all Oil and Gas Property
Title Information reasonably requested by the Administrative Agent or any
Lender, in each case pertaining to all Proved Properties, all Farmout Properties
and all Participation Properties described in Section 6.19(d) then owned by the
Borrower or any of its Restricted Subsidiaries and (ii) thereafter from time to
time all Oil and Gas Property Description Information and all Oil and Gas
Property Title Information pertaining to all After-Acquired Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries, in each case to the
extent reasonably requested by the Administrative Agent.”
     2.15 Amendment to Section 6.19(e). Effective concurrently with the Closing,
Section 6.19(e) is hereby amended by replacing such Section in its entirety and
replacing it with the following:
     “(e) Intentionally omitted.”
     2.16 Amendment to Section 6.19(f)(ii). Effective concurrently with the
Closing, Section 6.19(f)(ii) is hereby amended by deleting such Section in its
entirety.
     2.17 Addition of a new Section 6.20. Effective concurrently with the
Closing, a new Section 6.20 is hereby added as follows:

7



--------------------------------------------------------------------------------



 



     “Section 6.20 Seminole Post Closing Items. Upon any exercise of the NGAS
Option and/or the Kay Jay ROFR (as such terms are defined in the Seminole
Agreement), the Borrower shall immediately assign all of the collateral securing
the Buyer Secured Obligations (including, but not limited to, the Seminole
Mortgages) in such manner and form deemed reasonably necessary by the
Administrative Agent to secure the Obligations.”
     2.18 Amendment to Section 7.01(a). Effective concurrently with the Closing,
Section 7.01(a) is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(a) Consolidated Leverage Ratio. Permit the ratio, determined as of the
end of any Fiscal Quarter of the Borrower, of (i) Consolidated Funded
Indebtedness as of the end of such Fiscal Quarter, to (ii) Consolidated EBITDA
for the trailing period of four (4) Fiscal Quarters of the Borrower ending with
any Fiscal Quarter set forth below (the “Maximum Consolidated Leverage Ratio”)
to exceed the ratio set forth below opposite such Fiscal Quarter:

          Maximum Consolidated Fiscal Quarter   Leverage Ratio Ending on or
before December 31, 2010   4.75 to 1.00 Ending March 31, 2011 and thereafter  
4.00 to 1.00

     2.19 Amendment to Section 7.01(b). Effective concurrently with the Closing,
Section 7.01(b) is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(b) Debt Service Coverage Ratio. Permit the ratio of (i) Consolidated
EBITDA to (ii) the sum of Consolidated Interest Expense and current maturities
of Consolidated Funded Indebtedness (excluding amounts due under this Agreement
on the Termination Date) for any period of four (4) consecutive Fiscal Quarters
of the Borrower ending on the last day of any Fiscal Quarter to be less than
1.25 to 1.00.”
     2.20 Amendment to Section 7.01(c). Section 7.01(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
     “(c) Consolidated Current Ratio. Permit the ratio of Consolidated Current
Assets to Consolidated Current Liabilities as of the end of any Fiscal Quarter
of the Borrower, beginning with the Fiscal Quarter ending September 30, 2009, to
be less than 1.00 to 1.00.”
     2.21 Amendment to Section 7.02. Effective concurrently with the Closing,
Section 7.02 is hereby amended by deleting “; and” at the end of subsection (g),
deleting the period at the end of subsection (h) and adding “; and” thereto, and
adding a new subsection (i) as follows:
     “(i) the Seller Parent Guaranty.”
     2.22 Amendment to Section 7.03(k). Effective concurrently with the Closing,
Section 7.03(k) is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(k) royalties, overriding royalties, reversionary interests, and similar
burdens not otherwise prohibited hereunder granted by the Borrower or any
Restricted Subsidiary with respect to its Oil and Gas Properties (i) to the
extent such burdens do not reduce the Borrower’s or any Restricted Subsidiary’s
net rights, titles and interests in ownership, development or production in its
Oil and Gas Properties below the interests reflected in each Engineering Report
(and, as applicable, each Farmout/Participation Property Certificate) or any
applicable Mortgages, (ii) to the extent relating to any Proved Properties,
Farmout Properties or Participation Properties, which are described as
“Permitted Encumbrances” in the Mortgages covering such Oil and Gas Properties,
and (iii) which do not operate to deprive the Borrower or any Restricted
Subsidiary of any material rights, titles or interests in respect of its assets
or properties;”

8



--------------------------------------------------------------------------------



 



     2.23 Amendment to Section 7.03(l). Effective concurrently with the Closing,
Section 7.03(l) is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “(l) easements, rights-of-way, restrictions, and other similar
encumbrances, and minor defects in the title that are customarily accepted in
the oil and gas financing industry (i) none of which interfere with the ordinary
conduct of the business of the Borrower or any Restricted Subsidiary or detract
from the value or use of, or the Borrower’s or any Restricted Subsidiary’s
rights and interests in, the property to which they apply, and (ii) to the
extent relating to any Proved Properties, Farmout Properties, or Participation
Properties, which are described as “Permitted Encumbrances” in the Mortgages
covering such Oil and Gas Properties;”
     2.24 Amendment to Section 7.03. Effective concurrently with the Closing,
Section 7.03 is hereby amended by deleting the period at the end of subsection
(m) and adding “; and” thereto, and adding a new subsection (n) as follows:
     “(n) the NGAS Mortgages.”
     2.25 Amendment to Section 7.05. Effective concurrently with the Closing,
Section 7.05 is hereby amended by deleting “; and” at the end of subsection (e),
the period at the end of subsection (f) and adding “; and” thereto, and adding a
new subsection (g) as follows:
     “(g) the Seminole Sale.”
     2.26 Amendment to Section 7.12. Effective concurrently with the Closing,
Section 7.12 is hereby amended by deleting such Section in its entirety and
replacing it with the following:
     “Section 7.12. Negative Pledge Clauses. Enter into or permit to exist or
become effective any agreement or other arrangement that prohibits, limits or
imposes any condition on the ability of any Loan Party to create, incur, assume
or suffer to exist any Lien upon any of its Property or revenues, whether now
owned or hereafter acquired, other than (a) this Agreement and the other Loan
Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(c) the Seminole Sale Documents.”
     2.27 Amendment to Section8.01. Effective concurrently with the Closing,
Section 8.01 is hereby amended by deleting the “or” at the end of
Section 8.01(m), renumbering the existing Section 8.01(n) as 8.01(o), and adding
a new Section 8.01(n) as follows:
     “(n) a default or event of default by Borrower or any of its Affiliates
shall have occurred under any Seminole Sale Document.”
     2.28 Amendment to Schedules. Effective concurrently with the Closing,
Schedules 5.18(f) and 5.19(c) are hereby amended by deleting such Schedules in
their entirety.
     2.29 Amendment to Exhibits. Effective concurrently with the Closing,
Exhibits C-2 and T are hereby amended by deleting such Exhibits in their
entirety.
     Section 3. Borrowing Base.
     3.1 New Borrowing Base. Pursuant to Section 2.02 of the Credit Agreement,
the Borrowing Base is hereby redetermined at $65,000,000, until the next
Redetermination Date (subject to further adjustments from time to time pursuant
to Section 2.02(b) or Section 2.02(c)). Notwithstanding the provisions of
Section 2.07(a) of the Credit Agreement and solely with respect to the foregoing
redetermination, to the extent the Aggregate Outstanding Credit on the Third
Amendment Effective Date exceeds the forgoing redetermined Borrowing Base the
Borrower shall have until July 1, 2009, subject to extension as provided in the
following sentence, to prepay the Loans such that the resulting Aggregate
Outstanding Credit does not exceed such redetermined Borrowing Base. The failure
of the Borrower to eliminate such excess of the Aggregate Outstanding Credit
over such redetermined Borrowing Base

9



--------------------------------------------------------------------------------



 



on or before July 1, 2009 shall constitute an Event of Default; provided that
such date may be extended, if such extension is requested by the Borrower to
accommodate the Closing, for an additional 15 days by the Administrative Agent
in its sole discretion.
     3.2 Borrowing Base at Closing. Effective concurrently with the Closing, the
Borrowing Base is hereby redetermined at $55,000,000 until the next
Redetermination Date (subject to further adjustments from time to time pursuant
to Section 2.02(b) or Section 2.02(c)).
     3.3 Redetermination. The Administrative Agent will redetermine the
Borrowing Base based upon the Independent Engineering Report dated as of
January 1, 2009 in accordance with the procedures set forth in Section 2.02 on
July 15, 2009.
     Section 4. Conditions Precedent. The effectiveness of this Third Amendment
is subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 4, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:
     4.1 Third Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Third Amendment from the Borrower and each
Lender.
     4.2 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of (a) an amendment fee of $200,000 for the ratable benefit
of the Lenders, (b) the fees set forth in the fee letter among Holdings, the
Borrower and the Administrative Agent dated as of June 2, 2009, and (c) all
other fees and other amounts due and payable on or prior to the Third Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
(including, without limitation, the fees and expenses of Vinson & Elkins L.L.P.,
counsel to the Administrative Agent).
     4.3 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Third Amendment Effective Date.
     Section 5. Additional Conditions Precedent. The effectiveness of the
amendments in Sections 2.1(b), 2.1(d), 2.1(f), 2.2, 2.3, 2.7 through 2.19, and
2.21 through 2.29 of this Third Amendment are further conditioned upon receipt
by the Administrative Agent of the following documents and satisfaction of the
other conditions provided in this Section 5, each of which shall be reasonably
satisfactory to the Administrative Agent in form and substance:
     5.1 Principal Payment. Payment by the Borrower to the Administrative Agent
at the Funding Office , in Dollars and in immediately available funds, of
$28,000,000 to be paid to the Lenders pro rata according to the outstanding
principal amounts of the Loans then held by each Lender by wire transfer to the
account specified by the Administrative Agent.
     5.2 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Closing Date (as such term is defined in the Seminole
Agreement).
     5.3 New Guarantor. The Administrative Agent shall have received multiple
counterparts as requested of the Assumption Agreement (as such term is defined
in the Guarantee and Collateral Agreement) executed by NGAS Gathering II, LLC.
     5.4 Seminole Sale Documents. The Administrative Agent shall be reasonably
satisfied with the terms, conditions and documentation of the Seminole Sale and
the Seminole Sale Documents.
     5.5 Sale of Seminole Assets. The Administrative Agent shall have received
(a) a certificate of a Responsible Officer of the Borrower certifying: (i) that
the Borrower is concurrently consummating the Seminole Sale in accordance with
the terms of the Seminole Sale Documents (with all of the material conditions
precedent thereto having been satisfied in all material respects by the parties
thereto) and selling the Seminole Assets contemplated by the Seminole Sale
Documents; and (ii) as to the final sale price for the Seminole Assets after
giving effect to all adjustments as of the closing date contemplated by the
Seminole Sale Documents and specifying, by

10



--------------------------------------------------------------------------------



 



category, the amount of such adjustment; (b) a true and complete executed copy
of each of the Seminole Sale Documents; and (c) such other related documents and
information as the Administrative Agent shall have reasonably requested.
     5.6 Pledge of Additional Collateral. The Administrative Agent shall have
received such assignments of the collateral securing the Buyer Secured
Obligations (including, but not limited to, the Seminole Mortgages) in such
manner and form deemed reasonably necessary by the Administrative Agent to
secure the Obligations.
     Section 6. Representations and Warranties; Etc. Each of Holdings, the
Borrower and the other Loan Parties hereby represents and warrants that:
     6.1 The execution, delivery and performance by Holdings, the Borrower and
each Loan Party of this Third Amendment have been duly authorized by all
necessary corporate, limited partnership or limited liability company action, as
appropriate, including, without limitation, where a Party is a limited
partnership, all necessary action by its general and limited partners, and that
this Amendment is a legal, valid and binding obligation of Holding, the Borrower
and each Loan Party enforceable against it in accordance with its terms, except
as the enforcement hereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally or to general principles of equity.
     6.2 The execution, delivery and performance of this Amendment by Holdings,
the Borrower and each Loan Party does not, and will not, contravene or conflict
with any provision of (a) law, (b) any judgment, decree or order, or (c) the
certificate of incorporation or formation or bylaws, limited liability company
agreement or limited partnership agreement of Holdings, the Borrower or any Loan
Party, as applicable, and does not, and will not, contravene or conflict with,
or cause any Lien to arise under, any provision of any agreement, mortgage,
lease, instrument or other document binding upon or otherwise affecting the
Borrower, any Loan Party or any property of the Borrower, any Loan Party or any
Subsidiary thereof.
     6.3 All of the representations and warranties contained in the Credit
Agreement and each other Loan Document are true and correct in all material
respects on and as of the date hereof as if made on the date hereof and that no
Default or Event of Default exists under the Credit Agreement or any other Loan
Document (other than the Credit Agreement Defaults) or will exist after or be
triggered by the execution and delivery of this Amendment. In addition,
Holdings, the Borrower and each Loan Party hereby represent and warrant that the
Credit Agreement and each of the other Loan Documents remain in full force and
effect.
     6.4 No consent or authorization of, filing with, notice to or other act by
or in respect of, any governmental authority or any other Person is required to
be obtained by Holdings, the Borrower or any other Loan Party in connection with
the execution, delivery, performance, validity or enforceability of this
Amendment.
     6.5 There are no liquidation or dissolution proceedings pending or to the
knowledge of Holdings, the Borrower or any other Loan Party threatened against
Holdings, the Borrower or any other Loan Party, nor has any other event occurred
adversely affecting or threatening the continued limited partnership, limited
liability company or corporate existence, as appropriate, of Holdings, the
Borrower or any other Loan Party.
     Section 7. Miscellaneous.
     7.1 Confirmation. The provisions of the Credit Agreement (as amended by
this Third Amendment) shall remain in full force and effect in accordance with
its terms following the effectiveness of this Third Amendment.
     7.2 Ratification and Affirmation of the Borrower. The Borrower hereby
expressly (a) acknowledges the terms of this Third Amendment, (b) ratifies and
affirms its obligations under the Credit Agreement and the other Security
Instruments to which it is a party, (c) acknowledges its continued liability
under the Credit Agreement and the other Security Instruments to which it is a
party remains in full force and effect with respect to the Indebtedness, as
renewed and extended hereby.

11



--------------------------------------------------------------------------------



 



     7.3 Counterparts. This Third Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.
     7.4 No Oral Agreement. This written Third Amendment, the Credit Agreement
and the other Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties as of the Third
Amendment Effective Date.
     7.5 Governing Law. This Third Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     7.6 Release of Lenders. IN CONSIDERATION OF THIS THIRD AMENDMENT AND,
SUBJECT TO THE CONDITIONS STATED HEREIN, EACH OF HOLDINGS, THE BORROWER AND THE
GUARANTORS HEREBY RELEASES, ACQUITS, FOREVER DISCHARGES, AND COVENANTS NOT TO
SUE, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS, ALONG WITH ALL OF THEIR
BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SERVANTS, ATTORNEYS AND
REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE HEIRS, EXECUTORS, LEGAL
REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN INTEREST, SUCCESSORS AND
ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND COLLECTIVELY, THE “RELEASED
PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS, LIABILITIES, SUITS, OFFSETS
AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN DOCUMENTS AND ACTIONS, CAUSES OF
ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR ANY OBLIGOR, WHICH HOLDINGS,
THE BORROWER, ANY GUARANTOR, ANY OBLIGOR, OR ANY SUBSIDIARY MAY HAVE OR WHICH
MAY HEREAFTER ACCRUE RELATED TO ANY ACTIONS OR FACTS OCCURRING PRIOR TO THE
THIRD AMENDMENT EFFECTIVE DATE AGAINST ANY RELEASED PARTY, FOR OR BY REASON OF
ANY MATTER, CAUSE OR THING WHATSOEVER OCCURRING ON OR PRIOR TO THE THIRD
AMENDMENT EFFECTIVE DATE, WHICH RELATE TO, IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY THE CREDIT AGREEMENT, ANY HEDGE AGREEMENT, ANY NOTE, ANY SECURITY
DOCUMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS EVIDENCED THEREBY,
INCLUDING, WITHOUT LIMITATION, ANY DISBURSEMENTS UNDER THE CREDIT AGREEMENT, ANY
HEDGE AGREEMENT, ANY NOTES, THE NEGOTIATION OF ANY OF THE CREDIT AGREEMENT, THE
HEDGE AGREEMENTS, THE NOTES, OR THE OTHER LOAN DOCUMENTS, THE TERMS THEREOF, OR
THE APPROVAL, ADMINISTRATION, ENFORCEMENT OR SERVICING THEREOF.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed this 2nd day of June, 2009, effective as of the Third Amendment
Effective Date.

          HOLDINGS:   NGAS RESOURCES, INC.,
      By:   /s/ Michael P. Windisch         Name:   Michael P. Windisch,       
Title:   Chief Financial Officer      BORROWER:   DAUGHERTY PETROLEUM, INC.,
      By:   /s/ Michael P. Windisch         Name:   Michael P. Windisch,       
Title:   Chief Financial Officer      ADMINISTRATIVE AGENT:   KEYBANK NATIONAL
ASSOCIATION,
as Administrative Agent and Lender
      By:   /s/ Todd Coker         Name:   Todd Coker        Title:   Assistant
Vice President      LENDERS:   BMO CAPITAL MARKETS FINANCING, INC.
      By:   /s/ James Whitmore         Name:   James Whitmore,        Title:  
Managing Director        ROYAL BANK OF CANADA
      By:   /s/ Don J. McKinnerney         Name:   Don J. McKinnerney,       
Title:   Authorized Signatory     

13